PER CURIAM.
Mustafa H. Sa‘id appeals the district court’s order denying his motion for “disposition of elaim/judgment based on jurisdiction amount to be paid to the plaintiff by the defendant’s.” We have reviewed the record and find no reversible error. Accordingly, we deny Best Buy’s motion for sanctions and affirm on the reasoning of the district court. See Sa‘id v. Best Buy, No. CA-01-677-A (E.D.Va. Aug. 22, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.